IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-06-00235-CV
 
In re
Carl Long
 
and
 
No.
10-06-00239-CV
 
In re
carl long
 
 

Original Proceeding
 

DISSENTING Opinion





 
          The record properly before us in both
proceedings supports only one result.  Both petitions should be denied.  Most
of the majority opinion is necessary to explain why they want to grant the
petitions rather than an analysis to support their ruling on the petitions.  I
note, as I have noted before, that the real party in interest in both petitions
has never been made a party to these proceedings.  I dissent.
 
                                                          TOM
GRAY
                                                          Chief
Justice
 
Dissenting
opinion delivered and filed March 14, 2007